
	
		I
		111th CONGRESS
		1st Session
		H. R. 882
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2009
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the age at which distributions from qualified retirement plans are required to
		  begin from 701/2 to 75, and for other
		  purposes.
	
	
		1.Increase in age for required
			 distributions
			(a)In
			 generalSubparagraphs
			 (B)(iv)(I) and (C) of section 401(a)(9) of the Internal Revenue Code of 1986
			 are each amended by striking 701/2 each
			 place it appears and inserting 75.
			(b)Change in
			 required beginning dateSo much of clause (i) of section
			 401(a)(9)(C) of such Code, as amended by subsection (a), as precedes subclause
			 (I) is amended to read as follows:
				
					(i)In
				generalThe term
				required beginning date means December 31 of the later
				of—
					.
			(c)Conforming
			 amendments
				(1)Section 219(d)(1)
			 of such Code is amended by striking 701/2
			 in the heading and the text and inserting 75.
				(2)Section 408(c)(4)
			 of such Code is amended by striking 701/2
			 in the heading and the text and inserting 75.
				(3)Section 408(b) of such Code is amended by
			 striking 701/2 and inserting
			 75.
				(4)Section 457(d)(1)(A)(i) of such Code is
			 amended by striking 701/2 and inserting
			 75.
				(d)Effective
			 dateThe amendments made by this section shall apply to years
			 beginning after the date of the enactment of this Act.
			
